Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 1 of 6 PageID 343




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HASANI JACKSON,

      Plaintiff,
v.                                                   Case No: 8:19-cv-601-T-60JSS

PREFERRED COLLECTION
AND MANAGEMENT SERVICES,
INC.,

      Defendant.
________________________________________ /

        ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

      This matter came before the Court on the “Motion for Summary Judgment of

the Defendant Preferred Collection and Management Services, Inc., Pursuant to

Rule 56(a) of the Federal Rules of Civil Procedure” (Doc. 46) and “Plaintiff’s Motion

for Summary Judgment” (Doc. 47), both filed on August 14, 2020. On August 28,

2020, the parties filed responses to the motions. (Docs. 50; 51). The Court heard

oral argument on the motions on November 19, 2020. Based on the motions,

responses, argument of counsel, court file, and record, the Court finds as follows.

                                    Background

      The parties have stipulated to the undisputed facts in this case, leaving only

issues of law to be determined by the Court. See (Doc. 45). In 2017, Florida

Orthopaedic Institute claimed that Plaintiff Hasani Jackson owed it $50 (the “debt”)

on a bill for medical services. The right to collect this debt was assigned to


                                       Page 1 of 6
Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 2 of 6 PageID 344




Defendant Preferred Collection and Management Services. In 2018, Defendant

incorrectly reported the debt to credit agencies as having been part of a bankruptcy

but reaffirmed by the Plaintiff. Plaintiff had filed for bankruptcy protection in

2010, and Defendant’s software programs incorrectly linked the debt to that earlier

bankruptcy. In February, 2019, Defendant also incorrectly reported to Equifax that

the original creditor on the debt was Orthopaedic Solutions Management, a

management company to which Florida Orthopaedic Institute had directed checks

and invoices to be sent.

      After Plaintiff noticed discrepancies in his credit report, Plaintiff’s counsel

submitted an online dispute to Equifax, which electronically sent Defendant a

verification form. The dispute was coded to indicate “Not His/Hers, provide

complete ID.” Defendant matched the demographic information on Plaintiff (name,

social security number, date of birth) in its computer system with the information

appearing in the verification form and reported back that the information was

accurate. Defendant did not remove the “Reaffirmation of Debt” comment or correct

the creditor name.

      Plaintiff filed this suit alleging that Defendant’s actions violated the federal

Fair Debt Collections Practices Act (Count I) and Fair Credit Reporting Act (Count

II). A third count filed against Equifax Information Services, LLC, was dismissed

voluntarily. Plaintiff and Defendant have filed cross-motions for summary

judgment.



                                       Page 2 of 6
Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 3 of 6 PageID 345




                                  Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations and

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, Florida, 344 F.3d 1161, 1164 (11th Cir. 2003).

      Where, the moving party will bear the burden of proof on an issue at trial,

demonstrating the absence of a genuine issue of material fact requires the

submission of credible evidence that, if not controverted at trial, would entitle the

moving party to a directed verdict on that issue. Fitzpatrick v. City of Atlanta, 2

F.3d 1112, 1115 (11th Cir. 1993). Only if the moving party meets that burden is the

non-moving party required to produce evidence in opposition. Chanel, Inc. v. Italian

                                       Page 3 of 6
Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 4 of 6 PageID 346




Activewear of Fla. Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). Summary judgment

should be denied unless, on the record evidence presented, a reasonable jury could

not return a verdict for the non-moving party. Id.; see also Fitzpatrick, 2 F.3d at

1115-16.

       The standard for cross-motions for summary judgment is not different from

the standard applied when only one party moves for summary judgment. Am.

Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court

must consider each motion separately, resolving all reasonable inferences against

the party whose motion is under consideration. Id. “Cross-motions for summary

judgment will not, in themselves, warrant the court in granting summary judgment

unless one of the parties is entitled to judgment as a matter of law on facts that are

not genuinely disputed.” United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir.

1984) (quoting Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d

1017 (5th Cir. 1975)).

                                       Analysis

      Count I of Plaintiff’s first amended complaint alleges that Defendant’s

reporting regarding the debt violated the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq. (“FDCPA”). Based on the undisputed facts, as a matter of law,

neither Defendant’s incorrect reporting of the identity of the original creditor, nor

its erroneous notation “Reaffirmation of Debt, Medical,” constituted a violation of

the FDCPA. See, e.g., Koehler v. Waypoint Res. Grp., LLC, No. 8:18-cv-2071-T-

60AAS, 2019 WL 5722117, at *2 (M.D. Fla. Nov. 5, 2019); Dash v. Midland Funding

                                       Page 4 of 6
Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 5 of 6 PageID 347




LLC, No. 8:16-cv-2128-T-36AAS, 2017 WL 841116, at *2 (M.D. Fla. Mar. 3, 2017);

Lee v. Sec. Check, LLC, No. 3:09-cv-421-J-12TEM, 2010 WL 3075673, at *8 (M.D.

Fla. Aug. 5, 2010). Defendant is therefore entitled to summary judgment as to

Count I.

      Count II of the first amended complaint alleges that Defendant violated the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), by not conducting a

reasonable investigation of the dispute Plaintiff submitted to Equifax. The dispute,

however, did not identify the specific issues with respect to the original creditor or

the bankruptcy. Based on the undisputed facts, as a matter of law, Defendant’s

computer-aided investigation was reasonable and did not violate the FCRA. See

Lewis v. Suncoast Credit Union & USF, No. 1:19-cv-01900-MHC-RDC, 2020 WL

5548774, at *5 (N.D. Ga. Aug. 28, 2020). Defendant is therefore also entitled to

summary judgment on Count II.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      (1) The “Motion for Summary Judgment of the Defendant Preferred

           Collection and Management Services, Inc., Pursuant to Rule 56(a) of the

           Federal Rules of Civil Procedure” (Doc. 46) is GRANTED.

      (2) “Plaintiff’s Motion for Summary Judgment” (Doc. 47) is DENIED.

      (3) The Clerk is DIRECTED to enter judgment in favor of Defendant

           Preferred Collection and Management Services, Inc., and against Plaintiff

           Hasani Jackson, on Counts I and II of the first amended complaint.

                                       Page 5 of 6
Case 8:19-cv-00601-TPB-JSS Document 62 Filed 12/14/20 Page 6 of 6 PageID 348




     (4) Following the entry of judgment, the Clerk is directed to terminate any

        pending motions and deadlines, and thereafter close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this 14th day of

December, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 6 of 6
